                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

DAVIE HARRISON, SR.,                            §
                                                §
               Plaintiff,                       §
                                                §
V.                                              §           No. 3:17-CV-2082-D
                                                §
BAYLOR UNIVERSITY MEDICAL                       §
CENTER AT DALLAS, ET AL.,                       §
          Defendants.                           §

                                            ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case on December 21, 2018. Plaintiff filed his objections on January 14, 2019. The undersigned

district judge has made a de novo review of those portions of the proposed findings and

recommendation to which objection was made. The objections are overruled, and the court adopts

the findings, conclusions and recommendation of the United States Magistrate Judge.

       It is therefore ordered that plaintiff’s October 30, 2018 Rule 60(b) motion from a final

judgment to set aside judgment for fraud upon the court is denied.

       SO ORDERED.

       January 15, 2019.



                                             _________________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
